Exhibit 10.35

 

SEVERANCE AGREEMENT

 

THIS AGREEMENT is entered into as of the 1st day of September 2003 (the
“Effective Date”) by and between Avaya Inc., a Delaware corporation, and Donald
K. Peterson (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive currently serves as a key employee of the Company (as
defined in Section 1) and the Executive’s services and knowledge are valuable to
the Company in connection with the management of one or more of the Company’s
principal operating facilities, divisions, departments or subsidiaries; and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Company, without concern as to whether the
Executive might be hindered or distracted by personal uncertainties and risks
created by any such possible Change in Control, and to encourage the Executive’s
full attention and dedication to the Company, the Board has authorized the
Company to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:

 


1.                                       DEFINITIONS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH
BELOW:


 


(A)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(B)                                 “CAUSE” MEANS:


 


(1)                                  A MATERIAL BREACH BY THE EXECUTIVE OF THOSE
DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE WHICH DO NOT DIFFER IN ANY MATERIAL
RESPECT FROM THE DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE DURING THE 90-DAY
PERIOD IMMEDIATELY PRIOR TO A CHANGE IN CONTROL (OTHER THAN AS A RESULT OF
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS) WHICH IS DEMONSTRABLY WILLFUL AND
DELIBERATE ON THE EXECUTIVE’S PART, WHICH IS COMMITTED IN BAD FAITH OR WITHOUT
REASONABLE BELIEF THAT SUCH BREACH IS IN THE BEST INTERESTS OF THE COMPANY AND
WHICH IS NOT REMEDIED IN A REASONABLE PERIOD OF TIME AFTER RECEIPT OF WRITTEN
NOTICE FROM THE COMPANY SPECIFYING SUCH BREACH;


 


(2)                                  THE COMMISSION BY THE EXECUTIVE OF A FELONY
INVOLVING MORAL TURPITUDE;


 

1

--------------------------------------------------------------------------------


 


(3)                                  THE COMMISSION BY THE EXECUTIVE OF THEFT,
FRAUD, BREACH OF TRUST OR ANY ACT OF DISHONESTY INVOLVING THE COMPANY OR ITS
SUBSIDIARIES; OR


 


(4)                                  THE SIGNIFICANT VIOLATION BY THE EXECUTIVE
OF THE COMPANY’S CODE OF CONDUCT OR ANY STATUTORY OR COMMON LAW DUTY OF LOYALTY
TO THE COMPANY OR ITS SUBSIDIARIES.


 


(C)                                  “CHANGE IN CONTROL” MEANS:


 


(1)                                  AN ACQUISITION BY ANY INDIVIDUAL, ENTITY OR
GROUP (WITHIN THE MEANING OF SECTION 13 (D)(3) OR 14 (D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), (AN “ENTITY”) OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) OF 50% OR MORE OF EITHER (A) THE THEN OUTSTANDING SHARES OF COMMON
STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING
COMPANY VOTING SECURITIES”); EXCLUDING, HOWEVER, THE FOLLOWING: (1) ANY
ACQUISITION DIRECTLY FROM THE COMPANY, OTHER THAN AN ACQUISITION BY VIRTUE OF
THE EXERCISE OF A CONVERSION PRIVILEGE UNLESS THE SECURITY SO BEING CONVERTED
WAS ITSELF ACQUIRED DIRECTLY FROM THE COMPANY, (2) ANY ACQUISITION BY THE
COMPANY, (3) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY THE
COMPANY, OR (4) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A TRANSACTION
WHICH COMPLIES WITH CLAUSES (A), (B) AND (C) OF SUBSECTION (3) OF THIS SECTION
1(C); OR


 


(2)                                  A CHANGE IN THE COMPOSITION OF THE BOARD
SUCH THAT THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE BOARD
(SUCH BOARD SHALL BE HEREINAFTER REFERRED TO AS THE “INCUMBENT BOARD”) CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER,
THAT FOR PURPOSES OF THIS DEFINITION, THAT ANY INDIVIDUAL WHO BECOMES A MEMBER
OF THE BOARD SUBSEQUENT TO THE EFFECTIVE DATE, WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THOSE INDIVIDUALS WHO ARE MEMBERS OF THE BOARD AND WHO WERE ALSO
MEMBERS OF THE INCUMBENT BOARD (OR DEEMED TO BE SUCH PURSUANT TO THIS PROVISO)
SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT
BOARD; AND PROVIDED, FURTHER HOWEVER, THAT ANY SUCH INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE OCCURS AS A RESULT OF OR IN CONNECTION WITH EITHER AN
ACTUAL OR THREATENED SOLICITATION BY AN ENTITY OTHER THAN THE BOARD FOR THE
PURPOSE OF OPPOSING A SOLICITATION BY ANY OTHER ENTITY WITH RESPECT TO THE
ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES OR CONSENTS BY OR ON BEHALF OF AN ENTITY OTHER THAN THE BOARD SHALL NOT
BE SO CONSIDERED AS A MEMBER OF THE INCUMBENT BOARD; OR


 


(3)                                  THE APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY OF A MERGER, REORGANIZATION OR CONSOLIDATION OR SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (EACH, A
“CORPORATE TRANSACTION”) OR, IF CONSUMMATION OF SUCH CORPORATE TRANSACTION IS
SUBJECT, AT THE TIME OF SUCH APPROVAL BY STOCKHOLDERS, TO THE CONSENT OF ANY
GOVERNMENT OR GOVERNMENTAL AGENCY, THE OBTAINING OF SUCH CONSENT (EITHER
EXPLICITLY OR IMPLICITLY BY CONSUMMATION); EXCLUDING HOWEVER, SUCH A CORPORATE

 

2

--------------------------------------------------------------------------------


 


TRANSACTION PURSUANT TO WHICH (A) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS
AND ENTITIES WHO ARE BENEFICIAL OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMPANY
STOCK AND OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
CORPORATE TRANSACTION WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
60% OF, RESPECTIVELY, THE OUTSTANDING SHARES OF COMMON STOCK, AND THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION
RESULTING FROM SUCH CORPORATE TRANSACTION (INCLUDING, WITHOUT LIMITATION, A
CORPORATION OR OTHER INDIVIDUAL, PARTNERSHIP, ASSOCIATION, JOINT-STOCK COMPANY,
TRUST, UNINCORPORATED ORGANIZATION, LIMITED LIABILITY COMPANY, OTHER ENTITY OR
GOVERNMENT OR POLITICAL SUBDIVISION WHICH AS A RESULT OF SUCH TRANSACTION OWNS
THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY
OR THROUGH ONE OR MORE SUBSIDIARIES (A “PARENT COMPANY”)) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH CORPORATE
TRANSACTION, OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE, (B) NO ENTITY (OTHER THAN THE COMPANY,
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY, SUCH CORPORATION
RESULTING FROM SUCH CORPORATE TRANSACTION OR, IF REFERENCE WAS MADE TO EQUITY
OWNERSHIP OF ANY PARENT COMPANY FOR PURPOSES OF DETERMINING WHETHER CLAUSE (A)
ABOVE IS SATISFIED IN CONNECTION WITH THE APPLICABLE CORPORATE TRANSACTION, SUCH
PARENT COMPANY) WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, 50% OR MORE OF,
RESPECTIVELY, THE OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH CORPORATE TRANSACTION OR THE COMBINED VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF THE DIRECTORS UNLESS SUCH OWNERSHIP RESULTED SOLELY FROM
OWNERSHIP OF SECURITIES OF THE COMPANY PRIOR TO THE CORPORATE TRANSACTION, AND
(C) INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD WILL IMMEDIATELY AFTER
THE CONSUMMATION OF THE CORPORATE TRANSACTION CONSTITUTE AT LEAST A MAJORITY OF
THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
CORPORATE TRANSACTION (OR, IF REFERENCE WAS MADE TO EQUITY OWNERSHIP OF ANY
PARENT COMPANY FOR PURPOSES OF DETERMINING WHETHER CLAUSE (A) ABOVE IS SATISFIED
IN CONNECTION WITH THE APPLICABLE CORPORATE TRANSACTION, OF THE PARENT COMPANY);
OR


 


(4)                                  THE APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


(D)                                 “COMPANY” MEANS AVAYA INC., A DELAWARE
CORPORATION.


 


(E)                                  “DATE OF TERMINATION” MEANS:


 


(1)                                  THE EFFECTIVE DATE ON WHICH THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY TERMINATES AS SPECIFIED IN A PRIOR WRITTEN NOTICE BY
THE COMPANY OR THE EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, DELIVERED
PURSUANT TO SECTION 11 OR


 


(2)                                  IF THE EXECUTIVE’S EMPLOYMENT BY THE
COMPANY TERMINATES BY REASON OF DEATH, THE DATE OF DEATH OF THE EXECUTIVE.


 


(F)                                    “ENTITY” HAS THE MEANING SET FORTH IN
SECTION 1(C)(1).

 

3

--------------------------------------------------------------------------------


 


(G)                                 “GOOD REASON” MEANS, WITHOUT THE EXECUTIVE’S
EXPRESS WRITTEN CONSENT, THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS AFTER A
CHANGE IN CONTROL:


 


(1)                                  ANY OF (I) THE ASSIGNMENT TO THE EXECUTIVE
OF ANY DUTIES INCONSISTENT IN ANY MATERIAL RESPECT WITH THE EXECUTIVE’S DUTIES
OR RESPONSIBILITIES WITH THE COMPANY IMMEDIATELY PRIOR TO SUCH CHANGE IN
CONTROL, (II) ANY MATERIAL REDUCTION IN THE EXECUTIVE’S DUTIES OR
RESPONSIBILITIES WITH THE COMPANY IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL;
(III) A CHANGE IN THE EXECUTIVE’S TITLES OR OFFICES WITH THE COMPANY AS IN
EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL WHICH IS ADVERSE TO THE
EXECUTIVE OR (IV) ANY REMOVAL OR INVOLUNTARY TERMINATION OF THE EXECUTIVE FROM
THE COMPANY OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS AGREEMENT;


 


(2)                                  A REDUCTION BY THE COMPANY IN THE
EXECUTIVE’S RATE OF ANNUAL BASE SALARY OR TARGET PERCENTAGE AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL (OR IF A DIFFERENT SHORT-TERM
INCENTIVE COMPENSATION OPPORTUNITY IS THEN IN EFFECT, A REDUCTION IN THE AMOUNT
OF SUCH DIFFERENT SHORT-TERM INCENTIVE COMPENSATION OPPORTUNITY BELOW THE
SHORT-TERM INCENTIVE COMPENSATION OPPORTUNITY WHICH HAD BEEN AFFORDED BY THE
TARGET PERCENTAGE AS IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL) OR
AS THE SAME MAY BE INCREASED FROM TIME TO TIME THEREAFTER;


 


(3)                                  ANY REQUIREMENT OF THE COMPANY THAT THE
EXECUTIVE BE BASED MORE THAN 30 MILES FROM THE FACILITY WHERE THE EXECUTIVE IS
LOCATED AT THE TIME OF THE CHANGE IN CONTROL;


 


(4)                                  THE FAILURE OF THE COMPANY TO CONTINUE IN
EFFECT ANY INCENTIVE COMPENSATION PLAN OR SUPPLEMENTAL RETIREMENT PLAN,
INCLUDING THE SUPPLEMENTAL PENSION PLAN, IN WHICH THE EXECUTIVE IS PARTICIPATING
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, UNLESS THE EXECUTIVE IS PERMITTED
TO PARTICIPATE IN OTHER PLANS PROVIDING THE EXECUTIVE WITH SUBSTANTIALLY
COMPARABLE COMPENSATION OPPORTUNITY AND BENEFITS, OR THE TAKING OF ANY ACTION BY
THE COMPANY WHICH WOULD ADVERSELY AFFECT THE EXECUTIVE’S PARTICIPATION IN OR
MATERIALLY REDUCE THE EXECUTIVE’S COMPENSATION OPPORTUNITY AND BENEFITS UNDER
ANY SUCH PLAN; OR


 


(5)                                  THE FAILURE OF THE COMPANY TO OBTAIN THE
ASSUMPTION AGREEMENT FROM ANY SUCCESSOR AS CONTEMPLATED IN SECTION 10(B).


 

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of written notice thereof given by the
Executive shall not constitute Good Reason.

 


(H)                                 “NONQUALIFYING TERMINATION” MEANS A
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT:


 


(1)                                  BY THE COMPANY FOR CAUSE,


 


(2)                                  BY THE EXECUTIVE FOR ANY REASON OTHER THAN
GOOD REASON,

 

4

--------------------------------------------------------------------------------


 


(3)                                  BY THE EXECUTIVE FOR GOOD REASON MORE THAN
SIX (6) MONTHS AFTER THE EVENT CONSTITUTING GOOD REASON,


 


(4)                                  AS A RESULT OF THE EXECUTIVE’S DEATH OR


 


(5)                                  BY THE COMPANY UNDER CIRCUMSTANCES WHERE
THE EXECUTIVE QUALIFIES FOR BENEFITS UNDER A LONG-TERM DISABILITY PAY PLAN.


 


(I)                                     “POTENTIAL CHANGE IN CONTROL,” FOR
PURPOSES OF THIS PLAN, SHALL MEAN THE HAPPENING OF ANY OF THE FOLLOWING EVENTS:


 


(1)                                  THE COMMENCEMENT OF A TENDER OR EXCHANGE
OFFER BY ANY THIRD PERSON WHICH, IF CONSUMMATED, WOULD RESULT IN A CHANGE IN
CONTROL;


 


(2)                                  THE EXECUTION OF AN AGREEMENT BY THE
COMPANY, THE CONSUMMATION OF WHICH WOULD RESULT IN THE OCCURRENCE OF A CHANGE IN
CONTROL;


 


(3)                                  THE PUBLIC ANNOUNCEMENT BY ANY PERSON
(INCLUDING THE COMPANY) OF AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS
WHICH IF CONSUMMATED WOULD CONSTITUTE A CHANGE IN CONTROL OTHER THAN THROUGH A
CONTESTED ELECTION FOR DIRECTORS OF THE COMPANY; OR


 


(4)                                  THE ADOPTION BY THE BOARD, AS A RESULT OF
OTHER CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, CIRCUMSTANCES SIMILAR OR
RELATED TO THE FOREGOING, OF A RESOLUTION TO THE EFFECT THAT A POTENTIAL CHANGE
IN CONTROL HAS OCCURRED.


 

A Potential Change in Control shall be deemed to be pending until the earliest
of (i) the first anniversary thereof, (ii) the occurrence of a Change in Control
and (iii) the occurrence of a subsequent Potential Change in Control.

 


(J)                                     “SUPPLEMENTAL PENSION PLAN” MEANS THE
AVAYA INC. SUPPLEMENTAL PENSION PLAN OR ANY SUCCESSOR PLAN.


 


(K)                                  “TARGET PERCENTAGE” MEANS THE ANNUALIZED
PERCENTAGE APPLIED TO AN EXECUTIVE’S ANNUAL BASE SALARY IN ORDER TO CALCULATE
THE TARGET AWARD FOR SUCH EXECUTIVE UNDER THE COMPANY’S SHORT-TERM INCENTIVE
COMPENSATION PROGRAM, PRIOR TO THE APPLICATION OF COMPANY OR INDIVIDUAL
PERFORMANCE FACTORS.


 


(L)                                     “TERMINATION PERIOD” MEANS THE PERIOD OF
TIME BEGINNING WITH A CHANGE IN CONTROL AND ENDING ON THE EARLIER TO OCCUR OF:


 


(1)                                  TWO YEARS FOLLOWING SUCH CHANGE IN CONTROL
AND

 


(2)                                  THE EXECUTIVE’S DEATH.


 


2.                                       OBLIGATIONS OF THE EXECUTIVE.  THE
EXECUTIVE AGREES THAT IN THE EVENT OF A POTENTIAL CHANGE IN CONTROL, HE SHALL
NOT VOLUNTARILY LEAVE THE EMPLOY OF THE COMPANY WITHOUT GOOD REASON PRIOR TO THE
TERMINATION OF SUCH POTENTIAL CHANGE IN CONTROL AS FOLLOWS:

 

5

--------------------------------------------------------------------------------


 


(A)                                  IF THE POTENTIAL CHANGE IN CONTROL
TERMINATES BY REASON OTHER THAN THE OCCURRENCE OF A CHANGE IN CONTROL, UNTIL THE
EARLIER OF (1) THE FIRST ANNIVERSARY OF SUCH POTENTIAL CHANGE IN CONTROL AND (2)
THE OCCURRENCE OF A SUBSEQUENT POTENTIAL CHANGE IN CONTROL; AND


 


(B)                                 IF THE POTENTIAL CHANGE IN CONTROL
TERMINATES BY REASON OF THE OCCURRENCE OF A CHANGE IN CONTROL, UNTIL 90 DAYS
FOLLOWING SUCH CHANGE IN CONTROL.


 

For purposes of clause (a) of the preceding sentence, Good Reason shall be
determined as if a Change in Control had occurred when such Potential Change in
Control became known to the Board.

 


3.                                       PAYMENTS UPON TERMINATION OF
EMPLOYMENT.


 


(A)                                  IF DURING THE TERMINATION PERIOD THE
EMPLOYMENT OF THE EXECUTIVE SHALL TERMINATE, OTHER THAN BY REASON OF A
NONQUALIFYING TERMINATION, THEN THE COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN
30 DAYS FOLLOWING THE DATE OF TERMINATION, AS COMPENSATION FOR SERVICES RENDERED
TO THE COMPANY:


 


(1)                                  A CASH AMOUNT EQUAL TO THE SUM OF (I) THE
EXECUTIVE’S FULL ANNUAL BASE SALARY FROM THE COMPANY AND ITS AFFILIATED
COMPANIES THROUGH THE DATE OF TERMINATION AND ANY SHORT-TERM INCENTIVE
COMPENSATION EARNED BY THE EXECUTIVE FOR ANY PERFORMANCE PERIOD ENDING PRIOR TO
THE DATE OF TERMINATION, IN EACH CASE TO THE EXTENT NOT THERETOFORE PAID, (II)
AN AMOUNT EQUAL TO THE EXECUTIVE’S ANNUAL BASE SALARY MULTIPLIED BY THE
EXECUTIVE’S TARGET PERCENTAGE APPLICABLE IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION (OR, IF GREATER, IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL),
MULTIPLIED BY 50%, MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS ELAPSED IN THE APPLICABLE SIX-MONTH PERFORMANCE PERIOD IN WHICH
THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF WHICH IS 180 (OR IF A DIFFERENT SHORT-TERM INCENTIVE COMPENSATION
OPPORTUNITY IS THEN IN EFFECT, AN AMOUNT EQUAL TO THE TARGET SHORT-TERM
INCENTIVE COMPENSATION AFFORDED BY SUCH DIFFERENT SHORT-TERM INCENTIVE
COMPENSATION OPPORTUNITY FOR THE APPLICABLE PERFORMANCE PERIOD IN WHICH THE DATE
OF TERMINATION OCCURS (BUT NOT LESS THAN THE AMOUNT THAT WOULD HAVE BEEN
AFFORDED BY THE TARGET PERCENTAGE AS IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE
IN CONTROL), MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS ELAPSED IN THE APPLICABLE PERFORMANCE PERIOD IN WHICH THE DATE OF
TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE DENOMINATOR OF WHICH
IS THE TOTAL NUMBER OF DAYS IN SUCH APPLICABLE PERFORMANCE PERIOD) AND (III) ANY
COMPENSATION PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY INTEREST
AND EARNINGS THEREON) AND ANY ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT
NOT THERETOFORE PAID; PLUS


 


(2)                                  A LUMP-SUM CASH AMOUNT (SUBJECT TO ANY
APPLICABLE PAYROLL OR OTHER TAXES REQUIRED TO BE WITHHELD PURSUANT TO SECTION 5)
IN AN AMOUNT EQUAL TO (I) THREE (3) TIMES THE EXECUTIVE’S HIGHEST ANNUAL BASE
SALARY FROM THE COMPANY AND ITS AFFILIATED COMPANIES IN EFFECT DURING THE
12-MONTH PERIOD PRIOR TO THE DATE OF TERMINATION, PLUS (II) AN AMOUNT EQUAL TO
THE PRODUCT OF THREE (3) TIMES SUCH ANNUAL BASE SALARY MULTIPLIED BY THE
EXECUTIVE’S TARGET PERCENTAGE AS APPLICABLE IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION (OR, IF GREATER, IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL) (OR IF
A DIFFERENT

 

6

--------------------------------------------------------------------------------


 


SHORT-TERM INCENTIVE COMPENSATION OPPORTUNITY IS THEN IN EFFECT, AN AMOUNT EQUAL
TO THE PRODUCT OF THREE (3) TIMES THE ANNUAL TARGET SHORT-TERM INCENTIVE
COMPENSATION AFFORDED BY SUCH DIFFERENT SHORT-TERM INCENTIVE COMPENSATION
OPPORTUNITY, BUT NOT LESS THAN THREE (3) TIMES THE AMOUNT THAT WOULD HAVE BEEN
AFFORDED BY THE TARGET PERCENTAGE AS IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE
IN CONTROL);  PROVIDED, HOWEVER, THAT ANY AMOUNT PAID PURSUANT TO THIS SECTION
3(A)(2) SHALL BE PAID IN LIEU OF ANY OTHER AMOUNT OF SEVERANCE RELATING TO
SALARY, SHORT-TERM INCENTIVE COMPENSATION OR OTHER BONUS CONTINUATION TO BE
RECEIVED BY THE EXECUTIVE UPON TERMINATION OF EMPLOYMENT OF THE EXECUTIVE UNDER
ANY SEVERANCE PLAN, POLICY OR ARRANGEMENT OF THE COMPANY.  NOTWITHSTANDING THE
FOREGOING, IF THE COMPANY IS OBLIGATED BY LAW OR CONTRACT TO PAY SEVERANCE PAY,
NOTICE PAY OR OTHER SIMILAR BENEFITS, OR IF THE COMPANY IS OBLIGATED BY LAW OR
BY CONTRACT TO PROVIDE ADVANCE NOTICE OF SEPARATION (“NOTICE PERIOD”), THEN THE
PAYMENTS MADE PURSUANT TO THIS SECTION 3(A)(2) SHALL BE REDUCED BY THE AMOUNT OF
ANY SUCH SEVERANCE, NOTICE PAY OR OTHER SIMILAR BENEFITS, AS APPLICABLE, AND BY
THE AMOUNT OF ANY SEVERANCE PAY, NOTICE PAY OR OTHER SIMILAR BENEFITS RECEIVED
DURING ANY NOTICE PERIOD.


 


(B)                                 IN ADDITION TO THE PAYMENTS TO BE MADE
PURSUANT TO SECTION 3(A), THE COMPANY SHALL PAY TO THE EXECUTIVE AT THE TIME THE
PAYMENTS PURSUANT TO SECTION 3(A) SHALL BE MADE, A LUMP-SUM CASH AMOUNT EQUAL TO
THE ACTUARIAL EQUIVALENT OF THE EXCESS OF (I) THE EXECUTIVE’S ACCRUED BENEFITS
UNDER ANY QUALIFIED DEFINED BENEFIT PENSION PLAN AND ANY NONQUALIFIED
SUPPLEMENTAL DEFINED BENEFIT PENSION PLAN OF THE COMPANY IN WHICH THE EXECUTIVE
IS A PARTICIPANT, CALCULATED BY INCREASING THE EXECUTIVE’S AGE AND SERVICE
CREDIT UNDER SUCH PLANS AS OF THE DATE OF TERMINATION BY THREE (3) YEAR(S) OVER
(II) THE EXECUTIVE’S ACCRUED BENEFITS UNDER SUCH PLANS AS OF THE DATE OF
TERMINATION.  SUCH LUMP SUM CASH AMOUNT SHALL BE COMPUTED USING THE SAME
ACTUARIAL METHODS AND ASSUMPTIONS THEN IN USE FOR PURPOSES OF COMPUTING BENEFITS
UNDER SUCH PLANS, PROVIDED THAT THE INTEREST RATE USED IN MAKING SUCH
COMPUTATION SHALL NOT BE GREATER THAN THE INTEREST RATE PERMITTED UNDER SECTION
417(E) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), ON THE
DATE OF TERMINATION.


 


(C)                                  FOR A PERIOD OF THREE (3) YEARS COMMENCING
ON THE DATE OF TERMINATION, THE COMPANY SHALL CONTINUE TO KEEP IN FULL FORCE AND
EFFECT ALL POLICIES OF MEDICAL AND LIFE INSURANCE WITH RESPECT TO THE EXECUTIVE
AND HIS DEPENDENTS WITH THE SAME LEVEL OF COVERAGE, UPON THE SAME TERMS AND
OTHERWISE TO THE SAME EXTENT AS SUCH POLICIES SHALL HAVE BEEN IN EFFECT
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OR AS PROVIDED GENERALLY WITH
RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND ITS AFFILIATED COMPANIES,
AND THE COMPANY AND THE EXECUTIVE SHALL SHARE THE COSTS OF THE CONTINUATION OF
SUCH INSURANCE COVERAGE IN THE SAME PROPORTION AS SUCH COSTS WERE SHARED
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT THE
MEDICAL AND LIFE INSURANCE COVERAGE PROVIDED PURSUANT TO THIS SECTION 3(C) SHALL
BE IN LIEU OF ANY OTHER MEDICAL AND LIFE INSURANCE COVERAGE TO WHICH THE
EXECUTIVE IS ENTITLED UNDER ANY PLAN, POLICY OR ARRANGEMENT OF THE COMPANY OR
ANY LAW OBLIGATING THE COMPANY TO PROVIDE SUCH INSURANCE COVERAGE UPON
TERMINATION OF EMPLOYMENT OF THE EXECUTIVE.


 


(D)                                 IF DURING THE TERMINATION PERIOD THE
EMPLOYMENT OF THE EXECUTIVE SHALL TERMINATE BY REASON OF A NONQUALIFYING
TERMINATION, THEN THE COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN 30 DAYS
FOLLOWING THE DATE OF TERMINATION, A CASH AMOUNT EQUAL TO THE SUM OF:

 

7

--------------------------------------------------------------------------------


 


(1)                                  THE EXECUTIVE’S FULL ANNUAL BASE SALARY
FROM THE COMPANY THROUGH THE DATE OF TERMINATION, TO THE EXTENT NOT THERETOFORE
PAID, AND


 


(2)                                  ANY COMPENSATION PREVIOUSLY DEFERRED BY THE
EXECUTIVE (TOGETHER WITH ANY INTEREST AND EARNINGS THEREON) AND ANY ACCRUED
VACATION PAY, IN EACH CASE TO THE EXTENT NOT THERETOFORE PAID.


 


4.                                       CERTAIN ADDITIONAL PAYMENTS BY THE
COMPANY. 

 


(A)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY OR ITS AFFILIATED COMPANIES TO OR FOR THE BENEFIT OF
THE EXECUTIVE (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT
TO THE TERMS OF THIS AGREEMENT OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF THE ACCELERATION OF THE VESTING OF STOCK OPTIONS, RESTRICTED STOCK
UNITS OR OTHER EQUITY AWARDS, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL
PAYMENTS REQUIRED UNDER THIS SECTION 4) (A “PAYMENT”) WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, OR ANY INTEREST OR PENALTIES ARE
INCURRED BY THE EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX,
TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE TAX”), THEN THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT
AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME
AND EMPLOYMENT TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT
THERETO) AND THE EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE EXECUTIVE
RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON
THE PAYMENTS; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE
A GROSS-UP PAYMENT ONLY IF THE AMOUNT OF THE “PARACHUTE PAYMENT” (AS DEFINED IN
SECTION 280G(B)(2) OF THE CODE) EXCEEDS THE SUM OF (A) $50,000 PLUS (B) 2.99
TIMES THE EXECUTIVE’S “BASE AMOUNT” (AS DEFINED IN SECTION 280G(B)(3) OF THE
CODE), AND PROVIDED FURTHER, THAT IF THE EXECUTIVE IS NOT ENTITLED TO RECEIVE A
GROSS-UP PAYMENT, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE ONLY SUCH AMOUNTS
UNDER SECTIONS 3(A)(2), 3(B) AND 3(C) OF THIS AGREEMENT THAT WOULD NOT INCLUDE
ANY “EXCESS PARACHUTE PAYMENT” (AS DEFINED IN SECTION 280G(B)(1) OF THE CODE). 
THE INTENT OF THE PARTIES IS THAT THE COMPANY SHALL BE SOLELY RESPONSIBLE FOR,
AND SHALL PAY, ANY EXCISE TAX ON ANY PAYMENT AND GROSS-UP PAYMENT AND ANY INCOME
AND EMPLOYMENT TAXES (INCLUDING, WITHOUT LIMITATION, PENALTIES AND INTEREST)
IMPOSED ON ANY GROSS-UP PAYMENT, AS WELL AS BEARING ANY LOSS OF TAX DEDUCTION
CAUSED BY THE GROSS-UP PAYMENT.


 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 4(C),
ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 4, INCLUDING WHETHER
AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT
AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE
MADE BY THE COMPANY’S PUBLIC ACCOUNTING FIRM (THE “ACCOUNTING FIRM”) WHICH SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE
WITHIN 15 BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE
HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY.  ALL
FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY. 
ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 4, SHALL BE PAID BY
THE COMPANY TO THE EXECUTIVE WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE
ACCOUNTING FIRM’S DETERMINATION.  IF THE ACCOUNTING FIRM DETERMINES THAT NO
EXCISE TAX IS PAYABLE BY THE EXECUTIVE, IT SHALL FURNISH THE EXECUTIVE WITH A
WRITTEN OPINION THAT

 

8

--------------------------------------------------------------------------------


 


FAILURE TO REPORT THE EXCISE TAX ON THE EXECUTIVE’S APPLICABLE FEDERAL INCOME
TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A NEGLIGENCE OR SIMILAR
PENALTY.  THE ACCOUNTING FIRM SHALL MAKE ALL DETERMINATIONS UNDER THE TAX
STANDARD OF “SUBSTANTIAL AUTHORITY” AS SUCH TERM IS USED IN SECTION 6662 OF THE
CODE.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE
COMPANY AND THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF
SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION BY THE
ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT
HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (“UNDERPAYMENT”), CONSISTENT
WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THAT THE
COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 4(C) AND THE EXECUTIVE
THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM
SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH
UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE COMPANY TO OR FOR THE BENEFIT OF THE
EXECUTIVE.


 


(C)                                  THE EXECUTIVE SHALL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN 10 BUSINESS DAYS AFTER
THE EXECUTIVE IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE COMPANY
OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID.  THE EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE
30-DAY PERIOD FOLLOWING THE DATE ON WHICH THE EXECUTIVE GIVES SUCH NOTICE TO THE
COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES
WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES THE EXECUTIVE IN
WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH
CLAIM, THE EXECUTIVE SHALL:


 


(1)                                  GIVE THE COMPANY ANY INFORMATION REASONABLY
REQUESTED BY THE COMPANY RELATING TO SUCH CLAIM,


 


(2)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,


 


(3)                                  COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER EFFECTIVELY TO CONTEST SUCH CLAIM, AND


 


(4)                                  PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;


 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 4(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or

 

9

--------------------------------------------------------------------------------


 

contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 


(D)                                 IF, AFTER THE RECEIPT BY THE EXECUTIVE OF AN
AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 4(C), THE EXECUTIVE BECOMES
ENTITLED TO RECEIVE, AND RECEIVES, ANY REFUND WITH RESPECT TO SUCH CLAIM, THE
EXECUTIVE SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF
SECTION 4(C)) PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER
WITH ANY INTEREST PAID OR CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF,
AFTER THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT
TO SECTION 4(C), A DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE
ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT
NOTIFY THE EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND
PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE
SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH
ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT
REQUIRED TO BE PAID.


 


5.                                       WITHHOLDING TAXES.  THE COMPANY MAY
WITHHOLD FROM ALL PAYMENTS DUE TO THE EXECUTIVE (OR HIS BENEFICIARY OR ESTATE)
HEREUNDER ALL TAXES WHICH, BY APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW, THE
COMPANY IS REQUIRED TO WITHHOLD THEREFROM.


 


6.                                       REIMBURSEMENT OF EXPENSES.  IF ANY
CONTEST OR DISPUTE SHALL ARISE UNDER THIS AGREEMENT INVOLVING TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR INVOLVING THE FAILURE OR REFUSAL OF
THE COMPANY TO PERFORM FULLY IN ACCORDANCE WITH THE TERMS HEREOF, THE COMPANY
SHALL REIMBURSE THE EXECUTIVE, ON A CURRENT BASIS, FOR ALL REASONABLE LEGAL FEES
AND EXPENSES, IF ANY, INCURRED BY THE EXECUTIVE IN CONNECTION WITH SUCH CONTEST
OR DISPUTE, TOGETHER WITH INTEREST THEREON AT A RATE EQUAL TO THE PRIME RATE, AS
PUBLISHED UNDER “MONEY RATES” IN THE WALL STREET JOURNAL FROM TIME TO TIME, BUT
IN NO EVENT HIGHER THAN THE MAXIMUM LEGAL RATE PERMISSIBLE UNDER APPLICABLE LAW,
SUCH INTEREST TO ACCRUE FROM THE DATE THE COMPANY RECEIVES THE EXECUTIVE’S
STATEMENT FOR SUCH FEES AND EXPENSES THROUGH THE DATE OF PAYMENT THEREOF;
PROVIDED, HOWEVER, THAT IN THE EVENT THE RESOLUTION OF ANY SUCH CONTEST OR
DISPUTE INCLUDES A FINDING DENYING, IN TOTAL, THE EXECUTIVE’S CLAIMS IN SUCH
CONTEST OR DISPUTE, THE EXECUTIVE SHALL BE REQUIRED TO REIMBURSE THE COMPANY,
OVER A PERIOD OF 12 MONTHS FROM THE DATE OF SUCH RESOLUTION, FOR ALL SUMS
ADVANCED TO THE EXECUTIVE PURSUANT TO THIS SECTION 6.

 

10

--------------------------------------------------------------------------------


 


7.                                       OPERATIVE EVENT.  NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, NO AMOUNTS SHALL BE PAYABLE HEREUNDER UNLESS
AND UNTIL THERE IS A CHANGE IN CONTROL AT A TIME WHEN THE EXECUTIVE IS EMPLOYED
BY THE COMPANY.


 


8.                                       TERMINATION OF AGREEMENT.


 


(A)                                  THIS AGREEMENT SHALL BE EFFECTIVE ON THE
EFFECTIVE DATE AND SHALL EXPIRE ON THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE,
PROVIDED THAT THE TERM OF THIS AGREEMENT SHALL BE EXTENDED AUTOMATICALLY FOR ONE
ADDITIONAL YEAR AS OF EACH ANNUAL ANNIVERSARY OF THE EFFECTIVE DATE, COMMENCING
WITH THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE (EACH SUCH DATE A “RENEWAL
DATE”) UNLESS THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8(B) OR, IF
EARLIER, UPON THE EARLIER TO OCCUR OF (I) TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY PRIOR TO A CHANGE IN CONTROL AND (II) THE
EXECUTIVE’S DEATH.  NOTWITHSTANDING THE FOREGOING, ANY EXPIRATION OF THIS
AGREEMENT SHALL NOT RETROACTIVELY IMPAIR OR OTHERWISE ADVERSELY AFFECT THE
RIGHTS OF THE EXECUTIVE WHICH HAVE ARISEN PRIOR TO THE DATE OF SUCH EXPIRATION.


 


(B)                                 THE COMPANY SHALL HAVE THE RIGHT, IN ITS
SOLE DISCRETION, PURSUANT TO ACTION BY THE BOARD, TO APPROVE THE AMENDMENT OR
TERMINATION OF THIS AGREEMENT, WHICH AMENDMENT OR TERMINATION SHALL NOT BECOME
EFFECTIVE UNTIL THE RENEWAL DATE COINCIDENT WITH OR NEXT FOLLOWING THE DATE OF
SUCH ACTION, OR IF LATER, THE DATE FIXED BY THE BOARD FOR SUCH AMENDMENT OR
TERMINATION; PROVIDED, THAT AN AMENDMENT WHICH IS NOT ADVERSE TO THE INTERESTS
OF THE EXECUTIVE SHALL TAKE EFFECT IMMEDIATELY; AND PROVIDED FURTHER, THAT IN NO
EVENT SHALL THIS AGREEMENT BE AMENDED IN A MANNER ADVERSE TO THE INTERESTS OF
THE EXECUTIVE OR BE TERMINATED DURING ANY PERIOD THAT A POTENTIAL CHANGE IN
CONTROL IS PENDING OR IN THE EVENT OF A CHANGE IN CONTROL.


 


9.                                       SCOPE OF AGREEMENT.  NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO ENTITLE THE EXECUTIVE TO CONTINUED EMPLOYMENT WITH
THE COMPANY OR ITS SUBSIDIARIES AND, IF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY SHALL TERMINATE PRIOR TO A CHANGE IN CONTROL, THEN THE EXECUTIVE SHALL
HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOLLOWING A CHANGE IN CONTROL SHALL BE
SUBJECT TO ALL OF THE PROVISIONS OF THIS AGREEMENT.


 


10.                                 SUCCESSORS; BINDING AGREEMENT.


 


(A)                                  THIS AGREEMENT SHALL NOT BE TERMINATED BY
ANY MERGER OR CONSOLIDATION OF THE COMPANY WHEREBY THE COMPANY IS OR IS NOT THE
SURVIVING OR RESULTING CORPORATION OR AS A RESULT OF ANY TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.  IN THE EVENT OF ANY SUCH
MERGER, CONSOLIDATION OR TRANSFER OF ASSETS, THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON THE SURVIVING OR RESULTING CORPORATION OR THE PERSON OR
ENTITY TO WHICH SUCH ASSETS ARE TRANSFERRED.


 


(B)                                 THE COMPANY AGREES THAT CONCURRENTLY WITH
ANY MERGER, CONSOLIDATION OR TRANSFER OF ASSETS REFERRED TO IN SECTION 10(A), IT
WILL CAUSE ANY SUCCESSOR OR TRANSFEREE UNCONDITIONALLY TO ASSUME, BY WRITTEN
INSTRUMENT DELIVERED TO THE EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARY OR
ESTATE), ALL OF THE OBLIGATIONS OF THE COMPANY HEREUNDER.  FAILURE OF THE
COMPANY TO OBTAIN SUCH ASSUMPTION PRIOR TO THE EFFECTIVENESS OF ANY SUCH MERGER,
CONSOLIDATION OR TRANSFER OF ASSETS SHALL BE A BREACH OF THIS AGREEMENT AND
SHALL ENTITLE THE EXECUTIVE TO COMPENSATION AND

 

11

--------------------------------------------------------------------------------


 


OTHER BENEFITS FROM THE COMPANY IN THE SAME AMOUNT AND ON THE SAME TERMS AS THE
EXECUTIVE WOULD BE ENTITLED HEREUNDER IF THE EXECUTIVE’S EMPLOYMENT WERE
TERMINATED FOLLOWING A CHANGE IN CONTROL OTHER THAN BY REASON OF A NONQUALIFYING
TERMINATION DURING THE TERMINATION PERIOD.  FOR PURPOSES OF IMPLEMENTING THE
FOREGOING, THE DATE ON WHICH ANY SUCH MERGER, CONSOLIDATION OR TRANSFER BECOMES
EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION.


 


(C)                                  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF THE EXECUTIVE SHALL DIE WHILE ANY AMOUNTS WOULD BE PAYABLE TO THE
EXECUTIVE HEREUNDER HAD THE EXECUTIVE CONTINUED TO LIVE, ALL SUCH AMOUNTS,
UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT TO SUCH PERSON OR PERSONS APPOINTED IN WRITING BY THE EXECUTIVE
TO RECEIVE SUCH AMOUNTS OR, IF NO PERSON IS SO APPOINTED, TO THE EXECUTIVE’S
ESTATE.


 


11.                                 NOTICES.


 


(A)                                  FOR PURPOSES OF THIS AGREEMENT, ALL NOTICES
AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR FIVE (5) DAYS AFTER
DEPOSIT IN THE UNITED STATES MAIL, CERTIFIED AND RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, ADDRESSED


 


(1)                                  IF TO THE EXECUTIVE, TO THE HOME ADDRESS OF
THE EXECUTIVE ON THE MOST CURRENT COMPANY RECORDS, AND IF TO THE COMPANY, TO
AVAYA INC., ATTENTION VICE PRESIDENT, HUMAN RESOURCES WITH A COPY TO THE
SECRETARY OF THE BOARD, OR


 


(2)                                  TO SUCH OTHER ADDRESS AS EITHER PARTY MAY
HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT
NOTICES OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 


(B)                                 A WRITTEN NOTICE OF THE EXECUTIVE’S DATE OF
TERMINATION BY THE COMPANY OR THE EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER,
SHALL (I) INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED
UPON, (II) TO THE EXTENT APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS
AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) SPECIFY THE TERMINATION
DATE (WHICH DATE SHALL BE NOT LESS THAN FIFTEEN (15) DAYS AFTER THE GIVING OF
SUCH NOTICE).  THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET FORTH IN SUCH
NOTICE ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR
CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR THE COMPANY HEREUNDER OR
PRECLUDE THE EXECUTIVE OR THE COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE
IN ENFORCING THE EXECUTIVE’S OR THE COMPANY’S RIGHTS HEREUNDER.


 


12.                                 FULL SETTLEMENT; RESOLUTION OF DISPUTES.

 


(A)                                  THE COMPANY’S OBLIGATION TO MAKE ANY
PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS
HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH THE COMPANY MAY HAVE AGAINST THE
EXECUTIVE OR OTHERS.  IN NO EVENT SHALL THE EXECUTIVE BE OBLIGATED TO SEEK OTHER
EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE
TO THE

 

12

--------------------------------------------------------------------------------


 


EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND SUCH AMOUNTS SHALL
NOT BE REDUCED WHETHER OR NOT THE EXECUTIVE OBTAINS OTHER EMPLOYMENT.


 


(B)                                 IF THERE SHALL BE ANY DISPUTE BETWEEN THE
COMPANY AND THE EXECUTIVE IN THE EVENT OF ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, THEN, UNLESS AND UNTIL THERE IS A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION DECLARING THAT SUCH TERMINATION WAS FOR CAUSE,
THAT THE DETERMINATION BY THE EXECUTIVE OF THE EXISTENCE OF GOOD REASON WAS NOT
MADE IN GOOD FAITH, OR THAT THE COMPANY IS NOT OTHERWISE OBLIGATED TO PAY ANY
AMOUNT OR PROVIDE ANY BENEFIT TO THE EXECUTIVE AND HIS DEPENDENTS OR OTHER
BENEFICIARIES, AS THE CASE MAY BE, UNDER SECTIONS 3(A), 3(B) AND 3(C), THE
COMPANY SHALL PAY ALL AMOUNTS, AND PROVIDE ALL BENEFITS, TO THE EXECUTIVE AND
HIS DEPENDENTS OR OTHER BENEFICIARIES, AS THE CASE MAY BE, THAT THE COMPANY
WOULD BE REQUIRED TO PAY OR PROVIDE PURSUANT TO SECTIONS 3(A), 3(B) AND 3(C) AS
THOUGH SUCH TERMINATION WERE BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE
WITH GOOD REASON; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO
PAY ANY DISPUTED AMOUNTS PURSUANT TO THIS SECTION 12(B) EXCEPT UPON RECEIPT OF
AN UNDERTAKING BY OR ON BEHALF OF THE EXECUTIVE TO REPAY ALL SUCH AMOUNTS TO
WHICH THE EXECUTIVE IS ULTIMATELY ADJUDGED BY SUCH COURT NOT TO BE ENTITLED.


 


13.                                 EMPLOYMENT WITH SUBSIDIARIES.  EMPLOYMENT
WITH THE COMPANY FOR PURPOSES OF THIS AGREEMENT SHALL INCLUDE EMPLOYMENT WITH
(I) ANY “SUBSIDIARY CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF
THE CODE, (II) AN ENTITY IN WHICH THE COMPANY DIRECTLY OR INDIRECTLY OWNS 50% OR
MORE OF THE VOTING INTERESTS OR (III) AN ENTITY IN WHICH THE COMPANY HAS A
SIGNIFICANT EQUITY INTEREST, AS DETERMINED BY THE BOARD OR BY THE CORPORATE
GOVERNANCE AND COMPENSATION COMMITTEE (OR ANY SUCCESSOR COMMITTEE) OF THE BOARD.


 


14.                                 GOVERNING LAW; VALIDITY.  THE
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF DELAWARE WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS.  THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS AGREEMENT,
WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


15.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
AND BOTH OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


16.                                 MISCELLANEOUS.  NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED OR WAIVED UNLESS SUCH MODIFICATION OR WAIVER IS AGREED
TO IN WRITING AND SIGNED BY THE EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF
THE COMPANY.  NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE
OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS
AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF
SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR
SUBSEQUENT TIME.  FAILURE BY THE EXECUTIVE OR THE COMPANY TO INSIST UPON STRICT
COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR TO ASSERT ANY RIGHT THE
EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE
RIGHT OF THE EXECUTIVE TO TERMINATE EMPLOYMENT FOR GOOD REASON, SHALL NOT BE
DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR ANY OTHER PROVISION OR RIGHT
OF THIS AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE RIGHTS OF, AND BENEFITS

 

13

--------------------------------------------------------------------------------


 


PAYABLE TO, THE EXECUTIVE, HIS ESTATE OR HIS BENEFICIARIES PURSUANT TO THIS
AGREEMENT ARE IN ADDITION TO ANY RIGHTS OF, OR BENEFITS PAYABLE TO, THE
EXECUTIVE, HIS ESTATE OR HIS BENEFICIARIES UNDER ANY OTHER EMPLOYEE BENEFIT PLAN
OR COMPENSATION PROGRAM OF THE COMPANY.


 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

 

 

AVAYA INC.

 

 

 

 

 

By:

/s/ Michael J. Harrison

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Donald K. Peterson

 

 

Donald K. Peterson

 

 

Note: The Company has also entered into Severance Agreements, each dated as of
September 1, 2003 (other than with respect to Francis M. Scricco, which such
agreement was entered into on September 1, 2004), with each of the following
executive officers:

 

 

Garry K. McGuire

Chief Financial Officer and Senior
Vice President, Corporate
Development

 

 

Louis J. D’Ambrosio

Group Vice President, Avaya
Global Sales, Channels and
Marketing

 

 

David P. Johnson

Senior Vice President, Europe,
Middle East and Africa

 

 

Francis M. Scricco

Group Vice President, Avaya
Global Services

 

 

Michael Thurk

Group Vice President, Enterprise
Communications Group

 

Such Severance Agreements are substantially identical to Mr. Peterson’s in all
material respects, except that the severance benefit for each above listed
executive officer is two times the sum of their respective annual base salaries
and target bonuses. In addition, these executive officers are entitled to
continuation of medical and life insurance and a pension enhancement payment for
a two-year period.

 

15

--------------------------------------------------------------------------------

 